Citation Nr: 0810363	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a wound or injury to the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
until March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2006, the veteran testified 
at a Travel Board hearing before the undersigned.

The Board notes that, in November 2006, the RO received a 
copy of the veteran's enlistment record; a certification from 
the Commonwealth of the Philippines, Philippine Army; and a 
certification from Republic of the Philippines, Department of 
Finance, Bureau of the Treasury.  Although these documents 
are duplicates of evidence previously submitted by the 
veteran and considered VA, the veteran also submitted a 
waiver of RO consideration of this evidence.  Thus, obtaining 
a waiver or remanding this case for AOJ consideration of such 
evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Most recently, in a March 2003 decision, the Board 
declined to reopen the veteran's claim for service connection 
for residuals of a wound or injury to the left leg.  The 
Board notified the veteran of this decision and of his 
procedural and appellate rights, but the veteran did not 
appeal.

2.  Evidence received subsequent to the March 2003 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a wound or injury to the left leg.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of a wound or 
injury to the left leg and the March 2003 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.160, 20.200, 20.302, 20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  By letter dated 
in February 2005 and provided to the appellant prior to the 
April 2005 rating decision on appeal, VA satisfied the duty 
to notify provisions as this letter discusses the criteria 
with respect to the appellant's claim to reopen.  Moreover, 
since the appellant's claim is being denied, no disability 
rating or effective date will be assigned.  Therefore, there 
can be no possibility of prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the February 2005 letter as well as 
information provided in the July 2005 statement of the case 
(SOC) informed the veteran of what constitutes new and 
material evidence.  Therefore, there is no prejudice to the 
veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Moreover, since providing Kent notice in the July 2005 SOC, 
there has been no reason to go back and readjudicate the 
claim - and provide another supplemental SOC (SSOC), 
because the only additional evidence submitted since that 
notice are duplicates of previously considered evidence.  

In this regard, it is noted that, the Federal Circuit 
recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  With respect to the present 
appeal, the Board finds that adequate VCAA notice was 
provided by the February 2005 letter.

With respect to the duty to assist, the RO has secured the 
veteran's service and private records in connection with his 
claim for benefits as well as his written communications and 
he has been afforded a Travel Board hearing.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).

It is noted that an etiological opinion has not been obtained 
in response to the veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  But VA is not 
obligated to obtain such an opinion unless and until there is 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159 (c)(4)(C)(iii).  And as the Board will conclude 
below, there is not.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for new and material evidence, 
his claim was subsequently readjudicated in an SOC, and there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affected 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran's initial claim of entitlement to service 
connection for residuals of a left leg injury was submitted 
in December 1952.  The RO denied the claim in a December 1953 
decision and the veteran appealed the denial.  In an April 
1954 decision, the Board affirmed the RO's December 1952 
denial of service connection for residuals of a leg injury.  
At the time of the April 1954 decision, the Board considered 
the veteran's service personnel records, his contentions, lay 
statements, and a private medical report.  The veteran 
contended that he incurred a gunshot wound to his left leg 
"in the line of duty . . . due to . . . [his] military 
service."  The lay witnesses supported these assertions.  In 
addition, the medical report confirmed that the veteran was 
hospitalized at a private facility from July to August 1943 
for a "thru and thru" puncture wound to his left leg.  This 
record also listed the veteran's occupation as a farmer.  
Verification of the veteran's service through official 
sources demonstrated recognized guerrilla service from June 
1944 until March 1946.  Consequently, the Board determined in 
April 1954 that no official record of the incurrence of, or 
treatment for, a wound or injury of the left leg during 
recognized service had been received.  The Board therefore 
denied the veteran's claim for service connection for 
residuals of a wound or injury to the left leg.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b).

After the Board's April 1954 decision but prior to the 
current appeal, the veteran made several unsuccessful 
attempts to reopen his claim for service connection for 
residuals of a wound or injury to his left leg.  First, the 
veteran continued to claim that he began military service in 
1942 and that he incurred a gunshot wound to his left leg in 
1943.  In October 1970, he submitted a lay statement which 
supported his assertions.  Furthermore, in the same month, he 
submitted a private medical record which confirmed a one-
month hospitalization in 1943 for a "thru and thru" 
puncture wound to his left leg.  In November 1970, the RO 
determined this additional evidence was not new and material 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a wound or injury to the left 
leg.

In September 1971, the veteran filed another private medical 
report which again showed the one-month hospitalization in 
1943 for the injury to his left leg.  In the same month, the 
RO determined, and notified the veteran, that the additional 
evidence was not new and material sufficient to reopen his 
claim.  The veteran did not file a notice of disagreement 
within one year of notification of this decision.  
Consequently, the September 1971 denial became final.

Subsequently, in June 1981, the veteran submitted a private 
medical statement which discussed his left leg condition at 
that time and referred to an injury to this extremity in 
1943.  In July 1981, the RO continued to deny the veteran's 
claim for service connection.  Four months later, the veteran 
submitted another private medical statement which included a 
report of an examination of his left leg at that time and 
again referred to the 1943 injury to this extremity.  In 
February 1982, the RO confirmed the previous denials of the 
veteran's claim.  Two months later, the veteran submitted a 
record of payment from the Veterans Claims Settlement Staff.  
In the same month, April 1982, the RO determined, and 
notified the veteran, that the additional evidence was not 
new and material sufficient to reopen his claim.  The veteran 
did not file a notice of disagreement within one year of 
notification of this decision.  Consequently, the April 1982 
denial became final.

On the basis of cumulative contentions received in December 
1988, the RO confirmed, in April 1989, the prior denials.  
Based on cumulative assertions received in 1990, the RO again 
confirmed, in June 1990, the previous denials of the 
veteran's claim.  In a statement received at the RO in July 
1990, the veteran reiterated contentions he had previously 
made.  In addition, he submitted a private medical record 
which provided cumulative evidence of the 1943 
hospitalization for the injury to his left leg.  The RO 
determined, in July 1990, that this additional evidence was 
not new and material sufficient to reopen this claim.  
Thereafter, in a statement received at the RO in February 
1991, the veteran again repeated his previously-made 
assertions.  At that time, he also submitted a private 
medical report which included cumulative evidence of the 1943 
hospitalization for the injury to his left leg.  In February 
1991, the RO determined, and notified the veteran, that this 
additional evidence was not new and material sufficient to 
reopen his claim.  The veteran did not file a notice of 
disagreement within one year of notification of this 
decision.  Consequently, the February 1991 denial became 
final.

In June 1994, the veteran submitted a June 1994 private 
medical report which again included cumulative evidence of 
the 1943 hospitalization for an injury to the left leg as 
well a joint lay statement attesting to a left leg injury 
which occurred in July 1943.  The RO again denied the 
veteran's claim in October 1994 and the veteran appealed to 
the Board.  In connection with that appeal, the veteran 
submitted a November 1994 medical certificate from a private 
physician which provided cumulative evidence of the July 1943 
injury to the left leg as well as a duplicate copy of an 
October 1970 medical statement from Republic of the 
Philippines, Department of Health.

In a March 1997 decision, the Board affirmed the RO's October 
1994 decision.  The Board found that the veteran's original 
claim had been denied in April 1954 on the basis that the 
evidence of record did not show that a wound was incurred 
during the veteran's period of recognized service and the 
evidence submitted subsequent to that time in an attempt to 
reopen the claim was either cumulative of evidence previously 
considered and/or was not probative of the fact that the 
veteran sustained an injury or wound to the left leg during a 
period of recognized service.  Although the veteran 
subsequently appealed the Board's March 1997 decision to 
United States Court of Appeals for Veterans Claims (the 
"Court"), the Court dismissed the appeal in March 1999.  
Accordingly, the March 1997 Board decision is final.  
38 U.S.C.A. § 7104.

In September 2000, the veteran attempted to reopen his claim 
with the submission of a medical certification dated in 
August 2000 indicating that he had traumatic arthritis of the 
left leg.  He also submitted a Certificate from the Army of 
the United States indicating that he had completed an 
automotive school course in September 1947 as well as a 
Certification from the Armed Forces of the Philippines, 
attesting to his military service.  Finally, he submitted a 
duplicate medical record dated in October 1970 from the 
Republic of the Philippines, Department of Health.  In a 
September 2000 rating decision, the RO found that the 
evidence submitted by the veteran was not new and material as 
it did not demonstrate the incurrence of a left leg injury in 
service or a nexus between military service and a current 
injury.  The veteran was informed of this decision in October 
2000.

Accordingly, in a March 2003 decision, the Board affirmed the 
RO's September 2000 decision.  The Board found that the 
evidence submitted by the appellant subsequent to the March 
1997 Board decision was not new and material.  As in prior 
Board decisions, it was noted that some of the documents 
submitted by the appellant were of record at the time of 
prior decisions and could be considered new and other 
documents submitted by the appellant, to include from the 
Philippines Government, were new but not material because 
they were not probative for VA purposes of the appellant's 
period of active duty service.  

In January 2005, the appellant attempted to reopen his claim 
with the submission of additional records obtained from the 
Philippines Government as well as affidavits from his fellow 
service members.  Specifically, a service record 
authenticated by a Philippine records officer reflects that 
the appellant served as a guerrilla in the Philippine Army 
from August 1942 to November 1946; a December 2003 
certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General reflects that 
the veteran had recognized guerrilla service from August 1942 
to March 1945; an undated declaration from a fellow service 
member stating that the veteran was an enlisted man in May 
1946 and was discharged from the service in April 1949; a 
Certification from Tarlac Provincial Hospital which reflects 
that the appellant was hospitalized from July 1943 to August 
1943 for a thru and thru puncture wound to the left leg; and 
two affidavits, dated in December 2004, from individuals 
claiming to have served with the appellant in the recognized 
guerilla service from August 1942 and recalling his 1943 left 
leg wound and hospitalization.  In addition, a May 2005 
certification from the Veterans Memorial Medical Center 
reflects that the appellant was treated for post traumatic 
neuralgia in May 2005.  The evidence submitted subsequent to 
the March 2003 Board decision also includes duplicates of 
previously submitted medical statements and Philippine 
Government certifications, to include an Affidavit for 
Philippine Army Personnel.  

In October 2004, the RO made a Formal Finding of 
Unavailability of Service Records, in connection with 
unrelated claims, which finds that the appellant's service 
medical records are unavailable for review.  The RO found 
that all efforts to obtain needed military information have 
been exhausted, further attempts are futile, and the records 
are not available.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New and material evidence is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service are included for 
compensation benefits.  38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Duro.

The appellant's claim was denied by the Board in April 1954 
based on a finding by the Department of the Army that the 
veteran had recognized guerrilla service from June 12, 1944, 
to March 6, 1946, and that there was no official record of 
incurrence of or treatment for any wounds or injuries 
involving the left leg during accredited guerrilla service.  
The veteran has consistently maintained that he was wounded 
in the left leg in July 1943.

The veteran has again attempted to reopen his claim of 
entitlement to service connection for residuals of a left leg 
injury.  He submitted a copy of a Service Record, affidavits 
from fellow service members, certifications from his 
healthcare providers, Philippine Government certifications, 
and duplicates of evidence which was previously considered by 
VA at the time of the prior final decisions.  

The Board finds that the evidence submitted by the veteran 
subsequent to the March 2003 Board decision is not new and 
material.  Some of the documents submitted by the veteran 
were of record at the time of prior decisions and cannot be 
considered new.  The documents submitted by the appellant 
from the Philippine Government and the affidavits from his 
fellow service members are new but not material.  While the 
evidence suggests that the veteran was on active duty service 
as of August 1942 and was injured in 1943, this evidence was 
produced by the Philippine Government.  As noted above, the 
Court has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The documents produced by the 
Philippine Government are not probative for VA purposes of 
the veteran's period of active duty service.  

The only other evidence submitted in support of the veteran's 
claim are his own statements.  The veteran has asserted 
throughout the current appeal that he had recognized service 
from August 1942 until September 1945 and that he incurred a 
gunshot wound to his left leg in July 1943.  Clearly, these 
assertions are cumulative of those contentions made by the 
veteran at the time of the prior final decisions.

The Board's March 2003 decision denied the veteran's petition 
to reopen his claim for service connection for residuals of 
an injury or wound to his left leg on the basis that the 
additional evidence received was not new and material 
sufficient to reopen this claim.  Evidence received since 
that decision does not include any evidence which was not 
already of record suggesting that the veteran had incurred a 
left leg disability during verified recognized military duty, 
i.e., prior to June 1944.  Moreover, the additional evidence 
received since the Board's March 2003 decision does not 
include competent, probative evidence that the veteran had 
recognized service prior to June 1944.  Therefore, the 
additional evidence cannot be considered new and material in 
light of the applicable law, regulations, and Court decisions 
and does not provide the required evidentiary basis to reopen 
the veteran's claim for service connection for residuals of 
an injury or wound to his left leg.


ORDER

New and material evidence not having been received, the 
petition to reopen the claim of entitlement to service 
connection for residuals of an injury or wound to the left 
leg is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


